Citation Nr: 1639366	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-44 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to August 1991.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from An October 2013 rating decision of a VA Regional Office (RO) that in pertinent part denied entitlement to a total rating based on unemployability due to service-connected disability.

The Veteran was afforded a personal hearing at the RO in August 2014.  The transcript is of record.  In May 2016, she withdrew her request for a hearing before the Board.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran asserts that she is totally disabled and unable to secure or maintain any gainful employment due to her multiple service-connected disabilities.  She presented testimony on personal hearing on appeal in August 2014 to the effect that she was unemployable primarily due to her service-connected left knee that was extremely painful and needed a knee replacement.  The record reflects that the appellant underwent a knee replacement in March 2015.

Review of the record discloses that the Veteran last had a VA examination for compensation and pension purposes in early September 2014, more than two years as of this writing and prior to her knee replacement.  The United States Court of Appeals for Veterans Claims (Court) has held that when the available evidence is too old to adequately evaluate the current state of a condition, VA must provide a new examination. 38 C.F.R. § 3.326 (2015); Proscelle v. Derwinski, 2 Vet.App. 629632 (1992).  The Board is thus of the opinion that the Veteran should be scheduled for a VA orthopedic examination to evaluate the status of the service-connected right and left knees and feet.  

Additionally, review of the record discloses that the Veteran appears to receive continuing VA outpatient treatment.  The Board observes that the most recent VA outpatient records date through April 2015.  Therefore, VA clinical evidence dating from May 2015 should be requested and associated with the claims folder. See Bell v. Derwinski, 2 Vet.App 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request VA outpatient records dating from May 2015 and associate with Virtual VA/VBMS.  All attempts to obtain the records should be documented.

2.  Thereafter, schedule the Veteran for an examination by an appropriate examiner to evaluate the severity of the service-connected right and left knees and bilateral feet.  Access to Virtual VA/VBMS must be made available to the examiner.  All indicated tests and studies should be conducted and clinical findings must be reported in detail.  The examiner must indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination and to what extent the Veteran experiences functional loss due to pain or to any other symptoms during flare-ups and/or with repeated use.  The examiner must provide a detailed assessment of any and all functional impairment, to include any occupational impairment, of the knees and feet in a narrative report.

3.  The Veteran must be given adequate notice of the examination, to include advising her of the consequences of failure to report under 38 C.F.R. § 3.655 (2015).  If she fails to appear for examination, this fact should be noted in the file and a copy of the examination notification should be associated with the claims record.

4.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran and her Representative and an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

